



Exhibit 10.4


AWARD NOTICE AND AGREEMENT
(For Phantom Stock Awarded Under Long-Term Incentive Program)


This Award Notice and Agreement (this “Agreement”) is between Insperity, Inc.
(the “Company”) and                  (the “Grantee”), an employee of the Company
or one of its Subsidiaries, regarding an award (this “Award”) of          shares
(the “Target Amount”) of Phantom Stock (as defined in the Insperity, Inc.
Long-Term Incentive Program (“LTIP”) adopted under the Insperity, Inc. 2012
Incentive Plan, as amended and restated effective June 16, 2017 (the “2012
Incentive Plan”)), awarded to the Grantee on              (the “Grant Date”),
subject to the following terms and conditions:
1.Relationship to LTIP. This Award is granted under the 2012 Incentive Plan
pursuant to an award under the LTIP and is subject to all of the terms,
conditions and provisions of, and administrative interpretations under, the 2012
Incentive Plan and the LTIP, if any, which have been adopted by the Committee
thereunder. Any question of interpretation arising under this Agreement shall be
determined by the Committee and its determinations shall be final and conclusive
upon all parties in interest. Except as defined herein, capitalized terms shall
have the same meanings ascribed to them under the LTIP, however, in the absence
thereof, capitalized terms herein shall have the same meanings ascribed to them
under the 2012 Incentive Plan.
2.Performance Determination; Vesting; Change in Control.
(a)Performance Determination. The Grantee’s Final Award, if any, shall be equal
to the number of shares of Phantom Stock resulting from the Committee’s
determination of the achievement of the Performance Goal(s) over the Performance
Period(s) specified on Schedule A attached hereto.
(b)Vesting. Subject to Sections 2(c), 3 and 4 below, the Grantee shall become
vested in the Grantee’s Final Award upon the final Valuation Date of the last
Performance Period applicable to this Award (the “Final Valuation Date”),
provided that the Grantee has been in continuous Employment since the Grant Date
through the Final Valuation Date.
(c)Change in Control. The Award granted under this Agreement will not vest or
otherwise accelerate solely as the result of a Change in Control. Upon a Change
in Control after the Grant Date and prior to the Final Valuation Date, the Final
Award shall be determined by the Committee based on (i) actual performance
results for any Performance Period that was completed on or prior to the date of
the Change in Control and (ii) the greater of Target Level or actual performance
(if measurable) for the Performance Period during which the Change in Control
occurs and any Performance Period that was scheduled to begin after the date of
the Change in Control (collectively, the “Change in Control Value”). Any Final
Award determined pursuant to this Section 2(c) shall be paid at the time
indicated in Section 5 and the Grantee shall become vested in the Change in
Control Value only if continuously employed through the date indicated in
Section 5, except in the event of a Qualifying Termination. However, in the
event of a Change in Control as defined solely under subsection (c) of the
definition of Change in Control under section 2 of the Plan (a “Subsection (c)
Change in Control”), if the successor entity, or a parent of the successor
entity, has not agreed to assume, replace or substitute this Award with another
award of equivalent or greater value, and on substantially similar or more
favorable terms, then the Grantee shall vest in the Final Award as of the
Subsection (c) Change in


1

--------------------------------------------------------------------------------





Control and the Change in Control Value shall be paid within seventy-five (75)
days of the Subsection (c) Change in Control.
3.Qualifying Termination; Death; Disability.
(a)Qualifying Termination. Notwithstanding Section 2(b) above, if the Grantee
remains in continuous Employment from the Grant Date through the date of the
Grantee’s Qualifying Termination that occurs prior to vesting under Section
2(c), then, upon the date of the Grantee’s Qualifying Termination, the Grantee
shall vest in a Final Award equal to the Change in Control Value. Any Final
Award determined pursuant to this Section 3(a) shall be payable to the Grantee
no later than seventy-five (75) days after the date of the Grantee’s Qualifying
Termination, subject to delay pursuant to Article X.F of the LTIP, if
applicable.
(b)Death or Disability. Notwithstanding Section 2 above, if the Grantee remains
in continuous Employment from the Grant Date through the date of the Grantee’s
death or Disability that occurs prior to the Final Valuation Date, then the
Grantee shall be entitled to a Final Award based on actual achievement of the
Performance Goal(s) during the Performance Period(s) pro-rated by a fraction,
the numerator of which shall be the total number of days of the Grantee’s
Employment from the Grant Date through the date of the Grantee’s death or
Disability, as applicable, and the denominator of which shall be the total
number of days encompassing the first day of the first Performance Period and
the last day of the last Performance Period applicable to the Award (if multiple
Performance Periods). In the event of a Change in Control, if the Grantee
remains in continuous Employment from the Grant Date through the Grantee’s death
or Disability occurring after a Change in Control, the Grantee shall be entitled
to a pro-rata portion, as calculated under this Section 3(b), of the Change in
Control Value.
4.Forfeiture of Award. If the Grantee’s Employment terminates other than by
reason of death, Disability or Qualifying Termination prior to the Final
Valuation Date, this Award shall be forfeited as of the date of the Grantee’s
termination of Employment. Except in the case of a Qualifying Termination, the
Company has sole discretionary authority to determine when a Grantee’s
Employment terminates for all purposes under this Agreement, the LTIP and the
2012 Incentive Plan.
5.Settlement of Final Award. Settlement of the Grantee’s Final Award, if any, as
determined pursuant to Section 2 or Section 3(b) shall be made in the form of
shares of Common Stock on the date that is seventy-five (75) days after the end
of the last originally scheduled and untruncated Performance Period applicable
to the Award.
6.No Voting Rights; Dividend Equivalents.
(a)The Grantee shall have no voting rights in connection with Phantom Stock.
(b)If any dividends are paid with respect to the Common Stock between the Grant
Date and the date of settlement of the Grantee’s Final Award, the Grantee will
be conditionally credited with Dividend Equivalents. Upon settlement of the
Grantee’s Final Award, the Grantee will receive additional shares of Common
Stock determined by (i) multiplying the aggregate amount of Dividend Equivalents
credited between the Grant Date and the date of settlement of the Grantee’s
Final Award for a share of Phantom Stock, by the total number of shares of
Phantom Stock covered by the Grantee’s Final Award and (ii) dividing such
product by the Fair Market Value of the Common Stock on the trading day
immediately preceding the date of settlement of the Final Award (rounded up to
the next whole number of shares).
7.Limitation on Delivery of Shares. The Company shall not be obligated to
deliver any shares of Common Stock if counsel to the Company determines that
such sale or delivery would violate


2

--------------------------------------------------------------------------------





any applicable law or any rule or regulation of any governmental authority or
any rule or regulation of, or agreement of the Company with, any national
securities exchange or inter-dealer quotation system upon which the Common Stock
is listed or quoted. In no event shall the Company be obligated to take any
affirmative action in order to cause the delivery of shares of Common Stock to
comply with any such law, rule, regulation or agreement.
8.Assignment of Award. Except as otherwise permitted by the Committee, the
Grantee’s rights under the LTIP, 2012 Incentive Plan and this Agreement are
personal; no assignment or transfer of the Grantee’s rights under and interest
in this Award may be made by the Grantee other than by will or by the laws of
descent and distribution or by a qualified domestic relations order, and this
Award is payable during his lifetime only to the Grantee, or in the case of a
Grantee who is mentally incapacitated, this Award shall be payable to his
guardian or legal representative.
9.Award is Unfunded. Nothing in this Agreement, the LTIP or the Plan shall
require the Company to segregate or set aside any funds or other property for
the purpose of paying any portion of an Award. No Participant, beneficiary or
other person shall have any right, title or interest in any amount awarded under
this Agreement, the LTIP or the Plan before the payment date for the Award, or
in any property of the Company or a Subsidiary.
10.Withholding. The Company’s obligation to deliver shares of Common Stock to
the Grantee upon settlement of this Award shall be subject to the satisfaction
of all applicable federal, state and local income and employment tax withholding
requirements (the “Required Withholding”). The Company shall withhold from the
Common Stock that would otherwise have been delivered to the Grantee the number
of shares necessary to satisfy the Grantee’s Required Withholding, and deliver
the remaining whole shares of Common Stock to the Grantee, unless the Grantee
has made arrangements with the Company for the Grantee to deliver to the Company
cash, a check or other available funds for the full amount of the Required
Withholding by 5:00 p.m. Central Standard Time on the date the shares of Common
Stock become vested. The amount of the Required Withholding and the number of
shares of Common Stock to be withheld by the Company, if applicable, to satisfy
the Grantee’s Required Withholding, shall be based on the Fair Market Value of
the shares of Common Stock on the first trading date prior to the applicable
settlement date and shall be limited to the withholding amount calculated using
the minimum statutory withholding rates or; in accordance with any policy
adopted by the Company, such other applicable withholding rates not in excess of
the maximum statutory rates in effect for the applicable jurisdiction.
11.Successors and Assigns. This Agreement shall bind and inure to the benefit of
and be enforceable by the Grantee, the Company and their respective permitted
successors and assigns (including personal representatives, heirs and legatees),
except that the Grantee may not assign any rights or obligations under this
Agreement except to the extent and in the manner expressly permitted herein.
12.Right to Employment or Service. The granting of this Award shall not impose
upon the Company any obligation to maintain any Participant as an Employee and
shall not diminish the power of the Company to terminate any Participant's
Employment at any time. The Company and its Subsidiaries reserve the right to
terminate a Grantee’s Employment at any time, with or without cause.
13.Severability. If any term, provision, covenant, or condition of this
Agreement is held by a court of competent jurisdiction to be invalid, illegal,
or unenforceable for any reason, such invalidity, illegality, or
unenforceability shall not affect any of the other terms, provisions, covenants,
or conditions of this Agreement, each of which shall be binding and enforceable.


3

--------------------------------------------------------------------------------





14.Governing Law. This Agreement, to the extent not otherwise governed by
mandatory provisions of the Code or the securities laws of the United States,
shall be governed by, construed, and enforced in accordance with the laws of the
State of Texas.
15.Code Section 409A. It is the intent of the Company and the Grantee that this
Award comply with the requirements of Code Section 409A and the provisions of
this Agreement will be administered, interpreted and construed accordingly. For
purposes of Code Section 409A, the time of settlement of this Award specified in
Section 5 is a specified time within the meaning of Treasury Regulation
§ 1.409A-3(i)(1).
16.Recoupment Policy and Clawback Provision. Any amounts granted or paid under
this Agreement are subject to the Insperity, Inc. Incentive Compensation
Recoupment Policy or other applicable recoupment policy of the Company. In
addition, this Agreement will be administered in compliance with Section 10D of
the Securities Exchange Act of 1934 (the “Exchange Act”), and any applicable
rules and regulations promulgated by the Securities and Exchange Commission or
any national securities exchange on which the Common Stock may be traded, and
any policy adopted by the Company from time to time  to address the requirements
of Section 10D of the Exchange Act, to the extent the Committee determines that
such rules and regulations require application to this Agreement.
17.Entire Agreement; Binding Effect. This Agreement shall cover all shares of
Phantom Stock and Common Stock acquired by the Grantee pursuant to this
Agreement, including any community and/or separate property interest owned by
the Grantee’s spouse in said shares. All terms, conditions and limitations on
transferability imposed under this Agreement upon shares acquired by the Grantee
shall apply to any interest of the Grantee’s spouse in such shares. This
Agreement, the LTIP and the 2012 Incentive Plan constitute the entire
understanding between the parties regarding this Award, and supersede any and
all prior written or oral agreements between the parties with respect to the
subject matter hereof. There are no representations, agreements, arrangements,
or understanding, either written or oral, between or among the parties with
respect to the subject matter hereof which are not set forth in this Agreement,
the LTIP or the 2012 Incentive Plan. This Agreement is binding upon the
Grantee’s heirs, executors and personal representatives with respect to all
provisions hereof. Except as set forth herein, this Agreement cannot be
modified, altered or amended, to the detriment of the Grantee, except by an
agreement, in writing, signed by both a duly authorized executive officer of the
Company and the Grantee.
 
 
 
INSPERITY, INC.
 
 
 
 
 
Award Date:
 
 
By:
 
 
 
 
Name:
Timothy T. Clifford
 
 
 
Title
Chairman of the
 
 
 
 
Compensation Committee



4

--------------------------------------------------------------------------------





Acknowledgement and Acceptance by the Grantee


I,                 , the undersigned Grantee, hereby acknowledge that I will
consult with and rely upon only my own tax, legal and financial advisors
regarding the consequences and risks of the Award. I hereby agree to and accept
the foregoing Award Notice and Agreement, subject to the terms and provisions of
this Agreement, the Long-Term Incentive Program, and the Insperity, Inc. 2012
Incentive Plan, as amended and restated effective June 16, 2017, and
administrative interpretations thereof referred to above.


 
 
 
GRANTEE:
Date:
 
 
 





5